                 Case 1-19-46144-cec               Doc 9       Filed 10/13/19          Entered 10/14/19 00:17:40

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-46144-cec
Kathleen Pignatelli                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: csmall                       Page 1 of 1                          Date Rcvd: Oct 11, 2019
                                      Form ID: 263                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 13, 2019.
db              Kathleen Pignatelli,   354 Stewart Ave,   Staten Island, NY 10314-1936

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 11, 2019 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;mcorwin@windelsmarx.com;n159@ecfcbis.com
              Kevin Zazzera    on behalf of Debtor Kathleen Pignatelli kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 3
                 Case 1-19-46144-cec                        Doc 9           Filed 10/13/19        Entered 10/14/19 00:17:40


 Information to identify the case:
 Debtor 1                Kathleen Pignatelli                                                     Social Security number or ITIN   xxx−xx−4214
                         First Name   Middle Name     Last Name                                  EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
                         First Name   Middle Name     Last Name
 (Spouse, if filing)
                                                                                                 EIN   _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court               Eastern District of New York
                                                                                                 Date case filed for chapter 7 10/10/19
 Case number:          1−19−46144−cec




                                        NOTICE OF FAILURE TO PAY FILING FEES
                                        IN CONNECTION WITH ELECTRONICALLY
                                             FILED BANKRUPTCY PETITION


                                                                NOTICE TO DEBTOR

NOTICE IS HEREBY GIVEN THAT:

The filing fee in the amount of $335.00 was not paid at the time of filing of the above−referenced bankruptcy case.

The fee must be paid in full within five (5) days of the date of this Notice, or your bankruptcy case may be dismissed.


 Dated: October 11, 2019


                                                                                       For the Court, Robert A. Gavin, Jr., Clerk of Court




blpff2[Notice to Debtor Re: Failure to Pay Filing Fees Electronically rev. 06/16/17]
